This action was decided at the same time as the aforesaid case of Bell agt. McElwain. The action was on a note in form like to that in White, receiver, agt. Haight, and said note formed part of the original capital stock of said company. Judgment was rendered for the plaintiff at the Chenango circuit, and affirmed in the 6th district at general term. On the argument of the appeal in this court, it was contended that the note was not in the form required by the statute, and the appellant’s *152counsel relied upon the recent opinions delivered at general term in the fourth judicial district, in one of which opinions the court upon rumor, by James, P. J., in regard to -the decision of White, receiver, agt. Haight, say, “ that but one side was fully argued on the appeal,” and that “ a strong impression prevails that the appellate court was imposed upon, and its decision obtained without having given the question a full and thorough examination.”
The court of appeals affirmed the judgment in this case, for the reason stated in Bell agt. McElwain.